Citation Nr: 0916387	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  02-17 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for hepatitis B, effective January 15, 1998.  In June 2002, 
the Veteran filed a notice of disagreement (NOD) with the 
initial rating assigned.  A statement of the case (SOC) was 
issued in September 2002, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in November 2002.

In June 2004, the Board remanded the claim on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a March 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

In a June 2005 decision, the Board denied entitlement to an 
initial rating in excess of 30 percent for hepatitis B.  The 
Veteran appealed the June 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2008, the Court issued a Memorandum Decision vacating the 
Board's June 2005 decision and remanding the claim to the 
Board for proceedings consistent with the Court's decision.  
However, in March 2008, the Veteran's counsel informed the 
Court that the Veteran had died prior to issuance of the 
February 2008 decision.  In a March 2008 Memorandum Decision, 
the Court vacated the Board's June 2005 decision and 
dismissed the appeal for lack of jurisdiction.  




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1963 to October 1976 and from October 1980 to May 
1984.  

2.  On October 2, 2007, the Veteran's widow submitted to VA a 
death certificate confirming that the Veteran died on 
September [redacted], 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  




ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


